Citation Nr: 1453529	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of ankylosis of the knees.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and dysthymia.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1974 to June 1977; he additionally had approximately six months of prior active duty training as a Reservist, and claims that he was a member of the California Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2001 (psychiatric disorders) and March 2011 (ankylosis) rating decisions by the Los Angeles, California, and Hartford, Connecticut Regional Offices (RO).  The psychiatric disorder claim has been transferred to the RO in Hartford, Connecticut.

In January 2010, the Board dismissed the Veteran's claim for service connection for ankylosis of the knees following the receipt of a September 2009 withdrawal of that claim.  The Board reopened the Veteran's claim of service connection for PTSD and then denied the underlying claim on the merits.  

A year later, in a January 2011 Joint Motion for Remand, the Veteran's attorney and VA's General Counsel requested that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's dismissal of service connection for ankylosis of the knees and its denial of service connection for PTSD. 

In a January 2011 Order, the Court vacated the denial of service connection for PTSD and remanded the matter to the Board for additional development.  The Court did not vacate the Board's dismissal of the ankylosis claim.

Regarding the Veteran's knee claim, following the Court Order, the RO correctly treated a February 2011 statement pertaining to his right and left knee ankylosis as a request to reopen the claim for service connection for ankylosis of the knees based upon new and material evidence.  In March 2011, the RO denied the Veteran's request to reopen that claim and the Veteran appealed that decision.

Regarding the Veteran's psychiatric disorder claim, in June 2011 the Board remanded the claim to the RO, via the AMC, in order to obtain additional identified VA treatment records.  At that time, the Board recharacterized the issue on appeal as one for service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board remanded the issue again in October 2011 in order to obtain additional VA medical records, personnel records, National Guard or Reserve Records, and in order to obtain a new VA psychiatric examination.  Thereafter, in January 2013, the Board denied the Veteran's claim for service connection for a psychiatric disorder.

In a May 2014 Court Order, the Court remanded the January 2013 Board decision secondary to insufficient attempts to afford the Veteran a VA examination.  Of note,  during the period in which the Court considered the issue, the Veteran did, in fact, attend a VA examination in April 2014, rendering the Court remand moot.  

Similarly, apparently assuming that the Veteran would not appeal the January 2013 Board decision, in March 2014, the RO denied the Veteran's claim for a psychiatric disorder based on a determination that the Veteran had not submitted new and material evidence.  As the Veteran is shown to have appealed the January 2013 Board decision, the RO decision is moot.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 rating decision, the RO denied a claim for service connection for ankylosis of the knees.  The Veteran withdrew his appeal for service connection before the Board could promulgate a decision on the issue and the appeal was dismissed in a January 2010 Board decision.  The March 2009 rating decision became final.

2.  Evidence associated with the claim file since the March 2009 rating decision does not relate to unestablished facts necessary to substantiate the claim for service connection for ankylosis of the knees and does not raise a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The criteria to reopen the issue of entitlement to service connection for ankylosis of the knees are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156; 20.204(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A February 2011 letter satisfied the duty to notify provisions for the Veteran's new and material evidence claim.  This letter notified the Veteran of the necessary evidence to reopen a claim and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his claimed disabilities on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in a May 2011 statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records, VA medical treatment records and Social Security Administration records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

New and Material Evidence

A determination by the RO becomes final if not appealed within one year of the date of the notice of the adverse determination, except a claim previously denied by the RO may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108, 7105. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

 In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In an March 2009 rating decision, the RO denied service connection for ankylosis of the knees because the evidence of record did not demonstrate the presence of an ankylosis of the knees disability.

The Veteran completed but later withdrew an appeal of the adverse decision.  As a year had passed and the Veteran withdrew his claim before he could complete his appeal, the decision became final on the basis of the evidence then of record.  38 U.S.C.A. § 7105.

The additional evidence presented since the rating decision in March 2009 includes additional VA medical center treatment records, records and reports submitted in support of an unrelated claim, buddy statements in support of an unrelated claim, a letter from Vice President Joe Biden which does not mention the Veteran's knees, duplicates of the Veteran's service treatment records and multiple statements from the Veteran in support of his claim.  

Initially, as the Veteran's service treatment records were considered during the March 2009 rating decision, these records are not new.

Turning to the evidence which was not before the RO at the time of the March 2009 rating decision, the Veteran's treatment records since his March 2009 rating decision note the Veteran's complaints of knee pain; however the evidence, including a May 2009 Magnetic Resonance Imaging (MRI) report, fails to demonstrate ankylosis.  

Statements from Vice President Joe Biden and from the Veteran's buddy do not pertain in any way to the Veteran's claim for ankylosis of the knees.  Additionally, the Veteran's statements do not demonstrate the presence of ankylosis as the Veteran is not shown to possess the expertise to diagnose himself with this disability.  This is especially so given that the Veteran is shown to have, and to have been service connected for, another knee disability, chondromalacia patella.  

Further, the Veteran's new statements do not differ in substance from those associated with the claim file at the time of his March 2009 rating decision.  

The new evidence added to the claim file since the March 2009 rating decision is not material as it fails to demonstrate a present disorder and is redundant of the evidence previously considered by the RO in the March 2009 final rating decision.

As evidence which raises a reasonable possibility of substantiating the claim has not been submitted since the final March 2009 rating decision, reopening the Veteran's claim for service connection for ankylosis of the knees is not warranted.


ORDER

New and material evidence has not been received, and the Veteran's petition to reopen a claim of entitlement to service connection for ankylosis of the knees is denied.


REMAND

In her April 2014 VA examination report, the VA examiner stated that it was "just as likely as not that the Veteran's reported stressors are a manifestation of his psychotic symptoms" and that the Veteran's claimed stressor regarding dreams in service were not adequate to support a diagnosis of PTSD.  

The examiner also stated that it was "just as likely as not" that the Veteran's experiences of witnessing his buddy's shooting "did not cause and/or exacerbate his psychiatric symptoms beyond their typical progression."

Finally, the examiner concluded that the Veteran did not meet the DSM-V criteria for PTSD but instead had schizoaffective disorder.  She stated that, given that the Veteran's claim file cited 1990 as the most likely onset for the Veteran's psychiatric symptoms, there was insufficient evidence to link the diagnosis of schizoaffective disorder to military service which ended in 1977.

It is obvious by the examination report that the VA examiner thoroughly considered the entirety of the evidence of record, however her conclusions are seemingly contradictory indicating that it is "just as" unlikely as it was likely that a psychiatric disorder is related to service while later concluding that neither schizophrenia nor PTSD is related to service.

Upon remand, the RO must ask the April 2014 VA examiner to clarify her opinion; the RO must additionally request and obtain any updated treatment records since April 2014.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Request and obtain the records of any additional medical providers, both VA and private, who treated the Veteran for psychiatric symptoms.   If any requested records are not available, the Veteran should be notified of such.

2.  Send the Veteran's claim folder to the examiner who conducted the April 2014 VA examination to prepare an addendum to her report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review. 

Based on the record review and examination results, the examiner must indicate whether it is as likely as not (a 50 percent or greater probability) that any psychiatric disability diagnosed is related to the Veteran's active military service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

If the original examiner is no longer available, a suitably qualified replacement is to examine the Veteran in accordance with the above.

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


